By the Court.
Independently of the two letters admitted under objection, there was evidence from which it would have been competent for the jury to find that the plaintiff accepted the proposition of Crosby & Co., as stated in their letter inclosing the notes in suit; and that he sent the machine to them in accordance therewith. If so, the transaction was complete, and the plaintiff became entitled to hold and collect the notes. By the terms of the report there must therefore be
' Judgment for the ‘¡plaintiff.